DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2.  The preliminary amendment, filed 12/17/20, has been entered.  Claims 41-46, 51-52, 58-62, and 81-83 are pending and under examination. Claims 1-40, 47-50, 53-57, and 63-80 are cancelled. Claims 41, 43-46, 51-52, and 58-62 are amended. Claims 81-83 are newly added.

Information Disclosure Statement
3.  The information disclosure statements (IDS) submitted on 04/16/21; 05/19/22; and 09/27/22 were filed and entered.  The submissions are in compliance with the provisions of 37 CFR 1.97 and have been considered by the Examiner.

Claim Rejections - 35 USC § 102
4.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6. Claims 41-46, 51-52, 58, 60-62, and 81 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Porro 1992 (US 5,153,312) as evidenced by Venkateswaran et al. 1983 (Type Variation of Strains of Streptococcus pneumoniae in Capsular Serogroup 15; The Journal of Infectious Diseases, Volume 147, Issue 6).
	Porro teaches methods of making multivalent vaccines comprising saccharide-protein conjugates, including those derived from Streptococcus pneumoniae serotype 15B, conjugated to CRM197 carrier proteins via reductive amination (i.e. defined as the activation of a polysaccharide by oxidation and the conjugation of the activated polysaccharide to a protein carrier by reduction; see instant specification page 10; and Porro Tables I and II; section 5.2; and Porro claims 11-17; meeting limitations found in instant claims 41, 42, and 60). Porro teaches activation via the use of periodate, including periodic acid, and/or sodium cyanoborohydride (e.g. see Tables I and II; and columns 9 and 12; meeting limitations found in instant claims 41, 44, 58, and 81).  Porro teach polysaccharides are adjusted in size to 200 to 2,000 kDa (e.g. see Table I and Figure 1; meeting limitations found in instant claim 41 with sufficient specificity). Porro teach generation of the conjugates in the presence of DMSO (e.g. Figure 1; column 12; meeting limitations found in instant claim 43 and 44). Porro teach molar ratio of activated saccharide to carrier protein of 1:2 (e.g. see columns 12-13, bridging paragraph; and section 6.5.2; meeting limitation found in instant claims 51 and 52). Porro teaches concentrations of the saccharide ranging from 1 to 5 mg/ml (e.g. see column 12 and section 6.4; meeting limitations found in instant claims 45 and 46).  Porro teaches activation in the presence of sodium cyanoborohydride followed by conjugation in the presence of DMSO at room temperature for 15 hours and/or at 4°C from 2 hours to overnight with longer periods increasing the yield of the reaction (e.g. see Table 1; and section 5.3; meeting limitations found in instant claim 58 with sufficient specificity). 
With regards to the yields found in claims 61 and 62, these limitations have been interpreted as expressions of intended results; see MPEP 2111.04; nevertheless, in addition, Porro teach overall yields of greater than 60% (e.g. see Table IV).
With regards to the amount of acetate per ml or serotype 15B in claim 41, it is noted that this limitation does not add a positively recited step to the method and the naturally occurring chemical composition of the capsular polysaccharide of Streptococcus pneumoniae serotype 15B, includes at least 0.7 mM of acetate per polysaccharide repeating unit; and at least 0.6 mM of glycerol per polysaccharide repeating unit, as evidenced by, for example, Venkateswaran et al. 1983 (Type Variation of Strains of Streptococcus pneumoniae in Capsular Serogroup 15; The Journal of Infectious Diseases, Volume 147, Issue 6, June 1983, Pages 1041-1054; see Table 3; of record).
	Therefore, Porro anticipates the invention as claimed.


Claim Rejections - 35 USC § 102
7. Claims 41-46, 51-52, 59-62 and 81-83 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Biemans (WO 2012/119972) as evidenced by Venkateswaran et al. 1983 (Type Variation of Strains of Streptococcus pneumoniae in Capsular Serogroup 15; The Journal of Infectious Diseases, Volume 147, Issue 6).
	Biemans teaches methods for making multivalent conjugate vaccines via reductive amination comprising activating a saccharide via oxidation with periodate and reducing the activated saccharide to conjugate the saccharide to a carrier protein in the presence of DMSO (e.g. see abstract; and page 3, line 55 to page 4, line 20; and paragraphs 3 and 4; meeting limitations found in instant claims 41, 43, 44, 60 and 81).  Biemans teaches periodate includes orthoperiodate and metaperiodate and the salts thereof (e.g. page 7, lines 22-30; meeting limitations found in instant claims 81, 82 and 83). Biemans teaches the saccharide is derived from Streptococcus pneumoniae serotype 15B (e.g. page 4, line 45 to page 5, line 5; and paragraphs 6-9; meeting limitations found in instant claim 41). Biemans teaches the molecular weight of the saccharide is about 100 to 250 kDa (e.g. page 8, lines 4-10; and paragraphs 53-56; meeting limitations found in instant claim 41 with sufficient specificity). Biemans teaches the carrier protein is CRM197 (e.g. page 5, lines 20-48; and paragraphs 16 and 17; meeting limitations found in instant claim 42).  Biemans teaches the ratio of carrier protein to antigen is 0.4:1 to 2:1 (e.g. see page 7, lines 5-15; and paragraphs 37-39; meeting limitations found in instant claims 51 and 52). Biemans teaches the unreacted carbonyl groups maybe be capped using NaBH4 (e.g. page 7, lines 15-20; and paragraph 42; meeting limitations found in instant claim 59).  Biemans provides examples wherein 1-2 mg of saccharide was used (e.g. see Examples 1 and 2; meeting limitations found in instant claims 45 and 46). 
With regards to the yields found in claims 61 and 62, these limitations have been interpreted as expressions of intended results; see MPEP 2111.04.
With regards to the amount of acetate per ml or serotype 15B in claim 41, it is noted that this limitation does not add a positively recited step to the method and the naturally occurring chemical composition of the capsular polysaccharide of Streptococcus pneumoniae serotype 15B, includes at least 0.7 mM of acetate per polysaccharide repeating unit; and at least 0.6 mM of glycerol per polysaccharide repeating unit, as evidenced by, for example, Venkateswaran et al. 1983 (Type Variation of Strains of Streptococcus pneumoniae in Capsular Serogroup 15; The Journal of Infectious Diseases, Volume 147, Issue 6, June 1983, Pages 1041-1054; see Table 3; of record).
	Therefore, Biemans anticipates the invention as claimed.

Double Patenting
9. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321I or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
10. Claims 41-46, 51-52, 58-62, and 81-83 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 41-45 of U.S. Patent No. 9,492,559. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to substantially the same processes (e.g. same positively recited steps) for making the substantially the same compositions comprising substantially the same glycoconjugates.
For example, instant claims are drawn to a process for the preparation of an immunogenic conjugate comprising Streptococcus pneumoniae serotype 15B capsular polysaccharide covalently linked to a carrier protein, comprising the steps of: (a) compounding the an activated polysaccharide with a carrier protein, wherein said activated polysaccharide is obtained by a process comprising the steps of reacting an isolated Streptococcus pneumoniae serotype 15B capsular polysaccharide comprising at least 0.6 mM acetate per mM of said serotype 15B capsular polysaccharide, with an oxidizing agent, wherein said activated polysaccharide has a molecular weight between about 100 and 300kDa; and (b) reacting the compounded, activated polysaccharide and carrier protein with a reducing agent to form a serotype 15B capsular polysaccharide-carrier protein conjugate. Therefore, the instant claims are essentially drawn to methods of making Streptococcus pneumoniae 15B glycoconjugates via reductive amination. 
Similarly, patented claims are drawn to an immunogenic composition comprising glycoconjugates, including those derived from Streptococcus pneumoniae serotype 15B (e.g. see patent claim 3), made by the process of reductive amination, including positively recited steps for oxidation of the saccharide to form an activated saccharide and reduction of the activated saccharide and a carrier protein to form a glycoconjugate (e.g. see claim 41 and 42).
Therefore, the instant (i.e. drawn to a method of making a composition comprising glycoconjugates) and patented (i.e. drawn to a product-by-process of making substantially the same glycoconjugate-containing compositions) are not patentably distinct (i.e. they both result in substantially the same composition).  In addition, the already patented claims also require additional, more-specific glycoconjugates and thus are a species of the instant claims’ broader genus; thereby anticipating them; see MPEP 2131.02.

Conclusion
11. No claims are allowed.

12.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
13.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
11/21/2022